Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on February 8, 2022.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 

	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has amended all claims, including significant amendments to the independent claims, 1, 8 and 15.  The prior art of record, as argued by Applicant in the Remarks filed February 8, 2022 does not teach the combination of the newly amended claims.  The Examiner has performed an extensive updated search and asserts that the limitation of wherein the weight of the first media recommendation is based on the first weight for the topic of interest and the second weight for the first social intent.
An updated search revealed the following prior art that teaches some of the limitations.  
Nijim et al. (US Pat. No. 10,631,029) discloses a system where sensors are used to determine a user’s mood  to produce a watch list.  Nijim discloses receiving, by the processing system, account information from an account associated with the first social network user, wherein the account information a plurality of entitlements; determining, by the processing system, whether the first media recommendation complies with the plurality of entitlements; and automatically adding, by the processing system, the first media recommendation to a social watchlist associated with the account responsive to the determining the media recommendation complies with the plurality of entitlements. (C3; L32-50: Accordingly, the recommendation engine 122 of an embodiment is configured to provide programming recommendations and/or other viewing recommendations in real-time or near real-time to a user based on a current mood or physiological condition according to the measured physiological or biometric parameters of the user. The recommendation engine 122 may use a variety of sources for providing recommendations in conjunction with the sensor data, such as, but not limited to, content information (e.g., linear content items, non-linear content items, etc.) and/or user-specific information (e.g., viewing history, recording history, user profile information, subscription entitlement information, etc.). The recommendation engine 122 of one embodiment operates using the recommendation algorithm to rank available content based in part on collected sensor data. A number of top ranking content items (e.g., live programs, video on-demand content, DVR content, etc.) are selected as recommended content and provided to the user via STB 118, a cable adapter, or another device. C4; L3-16: According to one embodiment, each time a user uses remote control device 117 or another device operable to output sensor data, new sensor data are captured and/or updated recommendations can be identified by the recommendation engine 122 if warranted. A user may be presented with an option to opt-in to the use of sensor data to provide recommendations. The recommendation algorithm of one embodiment uses sensor data as an input to one or more additional filtering stages to provide recommended content items. A user may be given an option to decline the additional filtering and/or decline monitoring and/or collection of sensor data. Likewise, a user may be given an option to accept recommended content items to watch or store for later viewing. (Thus a watch list is generated)).
England et al. (US Pub. No. 2012/0290399) discloses receiving, by a processing system including a processor social network information associated with a first social network user from a social network,  according to a social crawler engine, wherein the social network information includes a social graph depicting relationships between the first social network user and a plurality of social network users; identifying, by the processing system a first topic of interest from the social network information; processing system, from text derived from the social network information, first social intent, wherein the first social intent categorizes an attitude associated with the first topic of interest comprising positive attitude, negative attitude, or neutral attitude, and wherein the first social intent is determined by searching for key words; ([0059] In various embodiments, the widgets module 4070 may comprise web crawling 4071, keyword analysis 4072, analytics 4073, widget manager 4074, data 4075, semantic analysis 4076, catalog management 4077, scoring 4078, hot spots manager 4079, sentiment analysis 4080, keyword widget 4081, social keyword widget 4082, API 4083, recommendations engine 4084, social score widget 4085 and in-line links widget 4086 sub-modules. In one embodiment, the web-crawling 4071 sub-module is implemented to perform web crawling operations to discover keywords within webpages.; [0060] In one embodiment, the data 4075 sub-module is implemented to process social graph, user, and catalog data. In another embodiment, the semantic analysis 4076 sub-module is implemented to semantically extract keywords, topics, people and places from strings of text. In another embodiment, the catalog 4076 sub-module is implemented with a widget to process catalog data. In yet another embodiment, the hot spots manager 4077 sub-module comprises a set of user interfaces to configure and publish images and videos that contain hot spots. In still another embodiment, the sentiment analysis 4078 sub-module is implemented to extract positive, neutral and negative tone from strings of text. In one embodiment, the page keyword widget 4079 sub-module is implemented to provide a widget that automatically matches catalog products to the context of keywords extracted from a webpage. In another embodiment, the social keyword widget 4080 sub-module is implemented to provide a widget that automatically matches catalog products to a user's context by matching keywords and themes from their social graph...) and determining, by the processing system, a first media recommendation associated with the first user according to the  first topic of interest, the first social intent, and the social graph; ([0080] In one embodiment, the scoring 4106 management sub-module is used to determine the social influence of a visitor such that the recommendations engine 4109 management sub-module is able to determine which content (e.g., products and offers), layouts, and calls-to-action to present to the user that is most likely to result in increased visitor engagement (time on site, page views), or a conversion event for a calculated social influence score. In yet another embodiment, the scoring 4106 management sub-module is used with the sentiment analysis 4107 calculate trends of topics and products that are then provided as recommendations to users to include within their websites to capitalize upon the trend. [0081] In another embodiment, the sentiment analysis 4107 management sub-module is used to analyze the tone of a website, page, blog, content or social post to determine the positive, neutral or negative tonality about the topics within the content. The sentiment analysis 4107 management sub-module then aggregates tonality analysis across multiple sites, social posts, social networks, etc. to identify market trends for products and services. In turn, the recommendation engine 4109 management sub-module recommends products to merchandize in order to capitalize upon the market trends. In another embodiment, the sentiment analysis 4107 management sub-module is used to identify customer support, product and service satisfaction issues for the website owner to remedy. In another embodiment, the sentiment analysis 4107 management sub-module is used with the social graph 4108 management sub-module to determine positive topics of interest for a user and their network of users, which are then used to target predetermined content and products that match the users' topics of interest.)  The determination of positive topics of interest for a user discloses using the tone information  (i.e., social intent) along with the user’s interest in a topic to present recommendations.
Rao (US Pub. No. 2014/007856) discloses determining a first weight for the first topic of interest: ([0008] Briefly, according to an embodiment of the invention a method for recommending content to a user in a social network includes steps or acts of: logging user activity for the user in the social network; categorizing the user activity across all the user's networks, wherein each category is assigned a score based on relevance to the user; assigning weights to the user activities; calculating a social index score as a function of the weighted user activity categories; logging user content into categories; scoring the user content; and generating a content social index by weighting the content scores. [0033] We assign category weights as well. This is dependent on the activity of a single user within a category. It needs to be computed based on all of a user's activity across online mediums. If a user spends a lot of time in category "entertainment" and less time on category "sports," the entertainment category receives a higher weight.)
Duggal et al. (US Pub. No. 2016/0132900) discloses assigning a second weight for the first social intent: [0038] The analytics application 112 is also implemented to take an average of sentiment of all the keywords and determine an overall source sentiment of the source content 122 from a referring source 128 that are each associated with a respective keyword 126 (or phrase of one or more keywords). Further, the analytics application 112 can take a weighted average of the sentiments 128 of all the keywords … [0039] As noted above, the sentiment analysis engine 118 of the natural language processing application 114 provides the ability to extract keyword-level sentiment, and the sentiment analysis engine 118 can be implemented with a sentiment engine such as AlchemyAPI. As described further below, the sentiment analysis engine 118 can detect, extract, and weight sentence affect and sentiment using a general purpose sentiment vocabulary combined with a NLP engine. The sentiment analysis engine uses as input POS and tagged sentences, and then determines and scores the positive, negative, and neutral sentiment.
Neither the above-cited prior art nor the previously cited prior art (Chow et al. and Goeldi) disclose the combination of limitations such that the weight of the first media recommendation is based on the first weight for the topic of interest and the second weight for the first social intent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629